Case 5:18-cv-01526-SMH-KLH Document 99 Filed 01/21/20 Page 1 of 1 PageID #: 3038




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                   SHREVEPORT DIVISION


  MAGNOLIA ISLAND PLANTATION L L C                       CASE NO. 5:18-CV-01526
  ET AL

  VERSUS                                                 JUDGE S. MAURICE HICKS, JR.

  LUCKY FAMILY L L C ET AL                               MAGISTRATE JUDGE HAYES


                             NOTICE OF DEFICIENT DOCUMENT

  NOTE: Repeated errors in filing that result in formal Notices of Deficiency or electronic
  notification of filing errors may, at the discretion of the Clerk of Court and with approval of the
  Judges of the court, subject the filer to remedial action, i.e. mandatory training, restriction of
  filing privileges, etc.

  NOTICE TO FILER:

  The Opposition filed on January 20, 2020 by W A Lucky III was DEFICIENT for the following
  reason(s):

             This brief exceeds 25 pages. Please see LR7.8 for specific information regarding
              length of briefs.


  Please electronically submit a “Corrective Document” within 10 days from the date of this
  notice or the document may be stricken by the court. PLEASE ENTITLE THE
  SUBMISSION, “CORRECTIVE DOCUMENT.” All filing deadlines previously set remain
  in effect. Issuance of this deficiency does not amount to an extension of any deadline.

  For questions regarding this document or transmission, please call our CM/ECF help desk at 1-
  866-323-1101.
